--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 

ASSIGNMENT AGREEMENT


THIS AGREEMENT made as of the 7th  day of  May, 2009 with an effective date of
May 1st, 2009.


BETWEEN:


9191-4200 Quebec Inc., a corporation incorporated under the laws of the Province
of Quebec and having its head office at 500 St-Martin Blvd. suite 550, Laval,
Quebec, H7M 3Y2 CANADA,


(hereinafter referred to as the "Company")


 OF THE FIRST PART,


-- and --


Teliphone Corp, a Corporation incorporated under the laws of  Nevada and
carrying on business as  and having its head office at 194 St-Paul St. West,
Suite 303, Montreal, Quebec, H2Y 1Z8 CANADA,


(hereinafter referred to as the "Assignee")


 OF THE SECOND PART.


WHEREAS the Company is the owner in full property of clients for which it
provides services under the terms of contracts signed and delivered in the
course of the Company’s business;
 
WHEREAS the Company has agreed to Assign all of its clients  (the "Clients") to
the Assignee;


WHEREAS the Assignee has agreed to receive the Clients upon Assignment on the
terms and conditions hereinafter contained;


AND CONSIDERING the company disbursed an amount of 240 000$ for the benefit of
the assignee for the implementation of a credit line with TD Canada Trust;


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements of the parties contained herein, the sum of one dollar
paid by each party hereto to each of the other parties and other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged by each of the parties hereto) it is agreed as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE ONE -- ASSIGNED CLIENTS


1.1
Transfer and Assignment of the Clients. At the time of execution of this
Agreement the Company shall transfer to the Assignee, all of the clients it has
been transferred with by Orion Communications Inc. (Orion), (hereinafter
collectively referred to as the "Assigned Clients"). Title to, ownership of and
all property rights in the Assigned Clients shall become the Assignee property
upon the conditions set forth in this agreement.



1.2
Under the conditions specified in this agreement, the property of the “Clients”
shall be deemed the property of the Assignee and the Assignee shall provide the
clients with the services they are entitled to under the terms of their
contractual agreement signed with Orion and the Assignee shall deliver such
services in the usual course of business as provided for in the contract.



ARTICLE TWO -- REMITTANCE OF CLIENTS CONTRACTS


2.1
Contracts to be Remitted. The Company shall furnish to the Assignee the material
copy of all the  Assigned Contracts and the contracts shall bear the addresses
of all clients together with the description of the services to be rendered and
the monthly remittance the Clients have to pay.



ARTICLE THREE – CONDITIONS FOR ASSIGNMENT/REMUNERATION


3.1
Assignee Remuneration. The Assignee shall receive as its remuneration, the
amount realized from the assigned contracts as specified for each one. The
Assignee shall not be entitled to any other remuneration from the Company.



3.2
Consideration for the assignment.  In consideration for the assignment, the
Assignee shall support any and all of the obligations of Orion, as specified in
the contracts and as necessary  for the good management of the Contracts
assigned in the due course of business;



3.3
Assignee Liable for Taxes, Licence Fees, etc. The Assignee will pay when due all
taxes, rates, license fees or other charges imposed by any duly constituted
authority on the Assignee, on the Company, on the Assigned Contracts or on the
proceeds  thereof;



3.4
Remuneration.  The assignee shall pay the company under the terms of this
assignment with a yearly amount equivalent to 50% of the gross benefit generated
by the management of the contracts.



ARTICLE FOUR-- GENERAL CONTRACT PROVISIONS


4.1
Notices. All notices, requests, demands or other communications (collectively,
"Notices") by the terms hereof required or permitted to be given by one party to
any other party, or to any other person shall be given in writing by personal
delivery or by registered mail, postage prepaid, or by facsimile transmission to
such other party as follows:

 
 
2

--------------------------------------------------------------------------------

 


 
(a)
To the Company at:



 
500 St-Martin Blvd. suite 550

 
Laval, Quebec, H7M 3Y2

 
CANADA

 
ATT : Gilles Poliquin



 
(b)
To the Assignee at:



 
194 St-Paul St. West, Suite 303

 
Montreal, Quebec, H2Y 1Z8

 
CANADA

 
ATT: George Metrakos



or at such other address as may be given by such person to the other parties
hereto in writing from time to time.


All such Notices shall be deemed to have been received when delivered or
transmitted, or, if mailed, 48 hours after 12:01 a.m. on the day following the
day of the mailing thereof. If any Notice shall have been mailed and if regular
mail service shall be interrupted by strikes or other irregularities, such
Notice shall be deemed to have been received 48 hours after 12:01 a.m. on the
day following the resumption of normal mail service, provided that during the
period that regular mail service shall be interrupted all Notices shall be given
by personal delivery or by facsimile transmission.


4.2
Additional Considerations. The parties shall sign such further and other
documents, cause such meetings to be held, resolutions passed and by-laws
enacted, exercise their vote and influence, do and perform and cause to be done
and performed such further and other acts and things as may be necessary or
desirable in order to give full effect to this Agreement and every part thereof.



4.3
Counterparts. This Agreement may be executed in several counterparts, each of
which so executed shall be deemed to be an original and such counterparts
together shall be but one and the same instrument.



4.4
Time of the Essence. Time shall be of the essence of this agreement and of every
part hereof and no extension or variation of this Agreement shall operate as a
waiver of this provision.



4.5
Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to all of the matters herein and its execution has not been
induced by, nor do any of the parties rely upon or regard as material, any
representations or writings whatever not incorporated herein and made a part
hereof and may not be amended or modified in any respect except by written
instrument signed by the parties hereto. Any schedules referred to herein are
incorporated herein by reference and form part of the Agreement.



4.6
Enurement. This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and assigns.

 
 
3

--------------------------------------------------------------------------------

 
 
4.7
Currency. Unless otherwise provided for herein, all monetary amounts referred to
herein shall refer to the lawful money of Canada.



4.8
Headings for Convenience Only. The division of this agreement into articles and
sections is for convenience of reference only and shall not affect the
interpretation or construction of this Agreement.



4.9
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein and each of the parties hereto agrees irrevocably to conform
to the non-exclusive jurisdiction of the Courts of such Province.



4.10
Gender. In this Agreement, words importing the singular number shall include the
plural and vice versa, and words importing the use of any gender shall include
the masculine, feminine and neuter genders and the word "person" shall include
an individual, a trust, a partnership, a body corporate, an association or other
incorporated or unincorporated organization or entity.



4.11
Calculation of Time. When calculating the period of time within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date which is the reference date in calculating such period shall be
excluded. If the last day of such period is not a Business Day, then the time
period in question shall end on the first business day following such
non-business day.



4.12
Legislation References. Regulation, order or act of any government, governmental
body or other regulatory body shall be construed as a reference thereto as
amended or re-enacted from time to time or as a reference to any successor
thereto.



4.13
Severability. If any Article, Section or any portion of any Section of this
Agreement is determined to be unenforceable or invalid for any reason whatsoever
that unenforceability or invalidity shall not affect the enforceability or
validity of the remaining portions of this Agreement and such unenforceable or
invalid Article, Section or portion thereof shall be severed from the remainder
of this Agreement.



4.14
Assignee not an Agent. This Agreement shall not constitute the Assignee an agent
for the Company except for the express purpose stated herein.

 
4.15
Transmission by Facsimile. The parties hereto agree that this Agreement may be
transmitted by facsimile or such similar device and that the reproduction of
signatures by facsimile or such similar device will be treated as binding as if
originals and each party hereto undertakes to provide each and every other party
hereto with a copy of the Agreement bearing original signatures forthwith upon
demand.



IN WITNESS WHEREOF the parties have duly executed this Assignment Agreement
this  7th  day of  May, 2009.
 
 
   
/s/ Gilles Poliquin
 
 
   
For the Company
9191-4200 Quebec Inc.
Gilles Poliquin
Authorized Signing Officer
 

 
 
   
/s/ George Metrakos
 
 
   
For the Assignee
Teliphone Corp.
George Metrakos
Authorized Signing Officer
 

 
 
4




 